EXHIBIT 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of July 14, 2014, by
and between Health Insurance Innovations, Inc., a Delaware corporation (the
“Company”), and Sheldon Wang (“Executive”).

Recitals

A. The parties are entering into this Agreement in connection with a merger
transaction pursuant to which the Company acquired HealthPocket, Inc., a
Delaware corporation (“HealthPocket”), by an indirect subsidiary of the Company
merging with and into HealthPocket, with HealthPocket surviving the merger; and

B. In connection with said merger transaction, Executive and Company desire to
herein set forth the terms and conditions upon which Executive will be employed
by the Company.

Agreement

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

Section 1. Employment, Duties and Acceptance.

(a) The Company shall employ Executive during the Term (as defined below) as
Chief Technology Officer of the Company. Executive shall have such authority and
such responsibilities as are assigned or delegated to him from time to time by
the Company, which shall include but not be limited to such authority and
responsibilities as are customarily associated with the position of chief
technology officer.

(b) Executive hereby accepts such employment and agrees to render Executive’s
services to the Company on a full-time basis and to devote Executive’s full
business time and attention to the business and affairs of the Company and any
parent, subsidiary or other affiliate of the Company (including, without
limitation, HealthPocket). Executive agrees that at all times during the Term,
Executive will faithfully perform the duties assigned by the Company



--------------------------------------------------------------------------------

to the best of Executive’s ability. Executive further agrees to accept election
and to serve during all or any part of the Term as an officer, director or
representative of any subsidiary or affiliate of the Company (including, without
limitation, HealthPocket), without any compensation therefor other than that
specified in this Agreement. Without limiting the foregoing, during the Term,
Executive shall serve as President of HealthPocket, without any compensation
therefor other than that specified in this Agreement. Executive shall report
directly to the Company’s Chief Executive Officer.

(c) The duties to be performed by Executive hereunder shall be performed at the
Company’s office located in Sunnyvale, California. Executive, however, shall
travel as Executive’s duties require, and shall visit the Company’s principal
offices in Tampa, Florida as reasonably requested by the Company. Executive
shall be entitled to an annual paid vacation of twenty (20) days in accordance
with the Company’s policies and practices; provided that Executive shall
schedule the timing and duration of Executive’s vacations in a reasonable manner
taking into account the needs of the business of the Company.

(d) Executive acknowledges that from time to time the Company may promulgate
workplace policies and rules. Executive agrees to fully comply with all such
policies and rules, and understands that failure to do so may result in
disciplinary action up to and including immediate discharge for Cause subject to
Section 4 below.

Section 2. Term. As used herein, the “Term” means the period commencing as of
the date hereof (the “Effective Date”), and ending on the first
(1st) anniversary of the Effective Date. The Term shall be automatically
extended for successive one-year periods unless Executive or the Company gives
written notice of termination on or before the 30th day prior to the expiration
of any Term of Executive’s or the Company’s desire not to renew the Term. Any
such renewal shall be upon the terms and conditions set forth herein unless
otherwise agreed between the Company and Executive in writing. In the event that
the Company gives written notice that it does not intend to renew the Term, and
absent any circumstances that would constitute Termination for Cause (as defined
below), (a) Executive shall work through the end of the Term at Executive’s
compensation rate then in effect and (b) following the end of the Term, the
Company shall pay to Executive an amount equal to twelve (12) months of
Executive’s annual

 

2



--------------------------------------------------------------------------------

Salary hereunder (at the rate then in effect) payable bi-monthly in accordance
with the Company’s then existing payroll practices (referred to as “Salary
Continuation”) for the period commencing on the Termination Date and ending
twelve (12) months after the Termination Date (the “Salary Continuation
Period”). As a condition to the Company’s obligations, if any, to make payments
of Salary Continuation under this Section 2, Executive shall have executed,
delivered and not revoked a general release in the form attached hereto as
Exhibit A.

Section 3. Compensation. Executive shall be entitled to the following
compensation:

(a) The Company agrees to pay to Executive a salary in cash (the “Salary”), as
compensation for the services to be performed by Executive, at the rate of
$275,000 per calendar year, paid in accordance with the Company’s customary
payroll procedures and subject to applicable withholding. During the Term, the
Company shall have the right to increase, but not decrease, the Salary.
Executive’s salary as in effect from time to time shall constitute the “Salary”
for purposes of this Agreement.

(b) As of the Effective Date, the Company shall execute and deliver to the
Executive a Stock Appreciation Rights Award Agreement in the form attached
hereto as Exhibit C (the “SAR Agreement”), evidencing a grant to Executive
pursuant to the terms of the Health Insurance Innovations, Inc. Long Term
Incentive Plan of 10,000 SARs (as defined in the SAR Agreement).

(c) The Company shall reimburse Executive for all reasonable expenses incurred
by Executive in the course of performing Executive’s duties under this Agreement
that are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

(d) Executive shall be eligible for annual bonuses, long term incentive awards,
equity incentive plans, stock option plans, or incentive compensation plans
consistent with other similarly situated Company executives. Executive shall
also be eligible for any other agreements or arrangements as determined at the
sole discretion of the CEO of the Company.

 

3



--------------------------------------------------------------------------------

(e) Executive shall be entitled to all rights and benefits for which Executive
shall be eligible under any retirement, retirement savings, profit-sharing,
pension or welfare benefit plan, life, disability, health, dental,
hospitalization and other forms of insurance and all other so-called “fringe”
benefits or perquisites (except with respect to any plan that provides severance
or other similar benefits), on the same terms that the Company provides to other
similarly situated senior Company executives (subject to all restrictions on
participation that may apply under federal and state tax laws).

Section 4. Termination.

(a) Events of Termination. Executive’s employment with the Company shall
terminate (the date of such termination being the “Termination Date”)
immediately upon any of the following:

(i) Executive’s death (“Termination Upon Death”);

(ii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that due to a mental or physical
condition, Executive has been unable and failed to substantially render the
services to be provided by Executive to the Company for a period of at least
180 days out of any consecutive 360 days (“Termination For Disability”);

(iii) the effective date of a written notice sent to Executive stating the
Company’s determination, made in good faith, that it is terminating Executive’s
employment for Cause (as defined below) (“Termination For Cause”);

(iv) the effective date of a written notice sent to Executive stating that the
Company is terminating Executive’s employment without Cause, which notice can be
given by the Company at any time after the Effective Date at the Company’s sole
discretion, for any reason or for no reason (“Termination Without Cause”);

(v) the effective date of a written notice (other than a notice delivered
pursuant to Section 4(a)(vi) of this Agreement) sent to the Company from
Executive stating that Executive is electing to terminate Executive’s employment
with the Company without Good Reason (“Resignation Without Good Reason”); or

 

4



--------------------------------------------------------------------------------

(vi) the effective date of a written notice to Company stating Executive’s
determination, made in good faith, that a Good Reason Event (as defined below)
has occurred within 30 days preceding such notice and as a consequence Executive
is electing to terminate Executive’s employment hereunder for Good Reason
(“Resignation For Good Reason”); provided, however, that Executive will give the
Company 30 days to cure such Good Reason Event, and if the Company fails to cure
such Good Reason Event within 30 days after Executive gives written notice of
resignation hereunder, then Executive may immediately terminate Executive’s
employment with the Company, and such termination will be a Resignation For Good
Reason hereunder; provided, further, that Executive’s termination shall be
deemed a Termination For Cause if the Company has delivered to Executive written
notice of any act or omission that, if not cured, would constitute Cause at any
time preceding the notice provided by Executive hereunder.

As used herein, the term “Cause” shall mean (i) commission of a willful act of
dishonesty in the course of Executive’s duties hereunder, (ii) conviction by a
court of competent jurisdiction of, or plea of no contest to, a crime
constituting a felony or conviction in respect of, or plea of no contest to, any
act involving fraud, dishonesty or moral turpitude, (iii) Executive’s
performance under the influence of controlled substances (other than those taken
pursuant to a medical doctor’s orders), or continued habitual intoxication,
during working hours, (iv) frequent or extended, and unjustifiable, absenteeism,
(v) Executive’s personal misconduct or refusal to perform duties and
responsibilities or to carry out directives of the Company, which, if capable of
being cured shall not have been cured, within 30 days after the Company shall
have advised Executive in writing of its intention to terminate Executive’s
employment, or (vi) Executive’s material non-compliance with the terms of this
Agreement, which, if capable of being cured shall not have been cured within 30
days after the Company shall have advised Executive in writing of its intention
to terminate Executive’s employment.

As used herein, the term “Good Reason Event” shall mean (i) a material adverse
change in the responsibilities or duties of Executive as set forth in this
Agreement without Executive’s

 

5



--------------------------------------------------------------------------------

prior consent at a time when there are no circumstances pending that would
permit the Company to terminate Executive for Cause, (ii) any reduction in the
Salary or a material reduction in Executive’s benefits (other than (x) a
reduction in Salary that is the result of an administrative or clerical error,
and which is cured within 15 business days after the Company receives notice of
such failure or (y) a reduction in Salary or benefits that are generally
applicable to all members of the Company’s senior management), (iii) without
Executive’s prior written consent, the relocation of Executive’s principal place
of employment outside of a 30 mile radius from the location of Executive’s
principal place of employment as of the Effective Date, or (iv) a material
breach by the Company of this Agreement that is not cured within 30 days
following the Company’s receipt of written notice of such breach from Executive.

(b) Effect of Termination.

(i) Death or Disability. In the event of Termination Upon Death or Termination
For Disability pursuant to Sections 4(a)(i) and 4(a)(ii) of this Agreement,
Executive (or Executive’s legal representative) shall be entitled to receive in
cash the following:

(A) an amount equal to any earned but unpaid Salary owing by the Company to
Executive as of the Termination Date (the “Accrued Salary”), and

(B) to the extent set forth in any written management bonus plan, an amount
equal to the pro rata portion, determined as of the Termination Date, of any
bonus to which Executive would have been entitled had Executive been employed by
the Company at the time such bonus would have otherwise been paid (the “Accrued
Bonus”).

Nothing contained herein shall be deemed to limit or abrogate any insurance or
other similar benefits available to Executive.

(ii) Termination For Cause. In the event of a Termination For Cause pursuant to
Section 4(a)(iii) of this Agreement, Executive shall be entitled to receive in
cash an amount equal to any Accrued Salary.

 

6



--------------------------------------------------------------------------------

(iii) Termination Without Cause and Resignation For Good Reason. In the event of
Termination Without Cause or Resignation For Good Reason pursuant to
Sections 4(a)(iv) and 4(a)(vi) of this Agreement, Executive shall be entitled to
receive in cash, subject to Section 4(c)(ii) of this Agreement:

(A) an amount equal to any Accrued Salary;

(B) an amount equal to any Accrued Bonus; and

(C) Salary Continuation in an amount equal to twelve (12) months of Executive’s
annual Salary hereunder at the rate then in effect, payable bi-weekly in
accordance with the Company’s then-existing payroll practices for a Salary
Continuation Period commencing on the Termination Date and ending twelve
(12) months after the Termination Date.

(iv) Resignation Without Good Reason. In the event of Resignation Without Good
Reason pursuant to Section 4(a)(v) of this Agreement, Executive shall be
entitled to receive in cash an amount equal to any Accrued Salary. In such
event, the Company may, in its sole and absolute discretion and upon written
notice to the Executive no later than fourteen (14) days after the effective
date of the Resignation Without Good Reason, elect to pay Salary Continuation in
an amount equal to twelve (12) months of Executive’s annual Salary hereunder at
the rate then in effect payable bi-weekly in accordance with the Company’s
then-existing payroll practices for a Salary Continuation Period commencing on
the Termination Date and ending twelve (12) months after the Termination Date.

(v) Upon Termination For Any Reason. In the event of any termination, Executive
shall be entitled to receive:

(A) any unpaid reasonable, reimbursable business expenses incurred by Executive
in the course of performing Executive’s duties under this Agreement that were
incurred in a manner consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to incurring, reporting and
documenting such expenses; and

(B) benefits under the Company’s benefit plans of general application as shall
be determined under the provisions of those plans.

 

7



--------------------------------------------------------------------------------

(c) Additional Provisions.

(i) Any amounts to be paid pursuant to this Section 4 shall be paid in
accordance with the Company’s existing payroll or bonus payment practices, as
applicable.

(ii) As a condition to the Company’s obligations, if any, to make any severance
payments (excluding Accrued Salary but including Accrued Bonus or Salary
Continuation) provided under this Section 4, Executive shall have executed,
delivered and not revoked a general release in the form attached hereto as
Exhibit A; provided, however, the Executive shall not be obligated to execute
and deliver a general release in the event that the Company elects to pay Salary
Continuation under Section 4(b)(iv) of this Agreement without any obligation to
do so.

(iii) Notwithstanding any provision of this Agreement, the obligations and
commitments under Section 5 of this Agreement shall survive and continue in full
force and effect in accordance with their terms notwithstanding any termination
of Executive’s employment for any reason or termination of this Agreement for
any reason.

(iv) Notwithstanding anything in this Agreement to the contrary, if, in the
reasonable determination of the Company, Executive has breached or is in breach
of Section 5 in any way, the Company shall automatically have the right to
withhold all amounts due and payable under Sections 4(b)(i)(B), 4(b)(iii)(B)
and/or 4(b)(iii)(C) of this Agreement (“Withheld Amounts”). All Withheld Amounts
shall be held in escrow at a financial institution mutually acceptable to
Executive and the Company. If the Company receives a judgment that Executive has
breached or is in breach of Section 5 in any way from a court of competent
jurisdiction pursuant to Section 12 from which Executive cannot or does not take
an appeal, then all Withheld Amounts and any future payments due and payable
under Sections 4(b)(i)(B), 4(b)(iii)(B) and/or 4(b)(iii)(C) of this Agreement
shall be deemed forfeited, and not otherwise due and payable. If, however,
Executive receives a judgment that Executive has not breached and is not in
breach of Section 5 in any way from a court of competent jurisdiction pursuant
to Section 12 from which the Company cannot or does not take an appeal, then all
Withheld Amounts shall be promptly paid to Executive and any future amounts due
and payable pursuant to Sections 4(b)(i)(B), 4(b)(iii)(B) and/or 4(b)(iii)(C) of
this Agreement shall be payable on the terms, and subject to the conditions, set
forth in this Agreement.

 

8



--------------------------------------------------------------------------------

(v) Executive agrees that termination of Executive’s employment for any reason
shall, with no further action by Executive required, constitute Executive’s
resignation, as of the Termination Date from any positions as an officer,
director, or representative of the Company and any subsidiary or affiliate of
the Company (including, without limitation, HealthPocket).

(vi) In the event that the Company is obligated to pay or elects to pay Salary
Continuation hereunder, and as additional consideration for the payment of such
Salary Continuation, Executive agrees that, during the applicable Salary
Continuation Period, he will provide consulting services to the Company on
matters that may be requested from time to time by the Company that relate to
Executive’s former duties and area of responsibility with the Company (the
“Consulting Services”). The Consulting Services may be performed by Executive
telephonically or by email (at the option of Executive) upon reasonable advance
notice to Executive and only at such times as the provision of the Consulting
Services will not unreasonably interfere with Executive’s other commitments.
Executive shall be available to perform the Consulting Services not more than
twenty (20) hours per month during the Salary Continuation Period, and in no
event will Executive be required to incur any out-of-pocket costs in connection
with the provision of the Consulting Services (other than payment of his own
general telephone and internet charges).

Section 5. Noncompetition, Nonsolicitation, and Confidentiality.

(a) Definitions. As used in this Agreement:

“Company’s Business” means (i) developing and administering web-based individual
health insurance plans and ancillary insurance products, (ii) designing and
structuring data-driven individual health insurance plans and ancillary
insurance products, (iii) marketing such individual health insurance plans and
ancillary insurance products, (iv) managing relations with insureds, (v) the
development and maintenance of insurance and call center-oriented software and
information technology systems, (vi) the development and

 

9



--------------------------------------------------------------------------------

maintenance of information technology systems to facilitate the comparison of
health insurance plans, and (vii) any other activity that the Company or any
parent, subsidiary or other affiliate of the Company (including, without
limitation, HealthPocket) can reasonably demonstrate is directly competitive
with any then-current or actively contemplated business of the Company or any
parent, subsidiary or other affiliate of the Company (including, without
limitation, HealthPocket).

“Competitor” means any person or entity (whether an individual, partnership,
corporation limited liability company, trust, governmental entity, or other
entity) that directly or indirectly is engaged in the Company’s Business.

“Confidential Information” means any confidential information with respect to
the Company or any parent, subsidiary or other affiliate of the Company
(including, without limitation, HealthPocket), the Company’s Business and/or the
businesses of the clients or customers of the Company or any parent, subsidiary
or other affiliate of the Company (including, without limitation, HealthPocket),
including, but not limited to: the trade secrets of the Company or any parent,
subsidiary or other affiliate of the Company (including, without limitation,
HealthPocket); products or services; standard proposals; standard submissions,
surveys and analyses; policy forms; fees, costs and pricing structures;
marketing information; advertising and pricing strategies; analyses; reports;
computer software, including operating systems, applications and program
listings; flow charts; manuals and documentation; data bases; all copyrightable
works; the Company’s existing and prospective clients and customers (or existing
and prospective clients and customers of any parent, subsidiary or other
affiliate of the Company (including, without limitation, HealthPocket)), their
addresses or other contact information and/or their confidential information;
existing and prospective client and customer lists and other related data;
expiration periods; policy numbers; coverage specifications; daily reports and
related correspondence; premium renewal notices; and all similar and related
information in whatever form. The term Confidential Information does not
include, and there shall be no obligation hereunder with respect to, information
that (i) is generally available to the public on the date of this Agreement,
(ii) becomes generally available to the public other than as a result of a
disclosure by Executive not otherwise permissible hereunder or (iii) Executive
has learned or learns from other sources where, to Executive’s knowledge, such
sources have not violated their confidentiality obligation to the Company or any
other applicable obligation of confidentiality.

 

10



--------------------------------------------------------------------------------

(b) Noncompetition. Executive covenants and agrees that during the period
commencing on the Effective Date and ending on the last day of the Salary
Continuation Period (or, if there is no Salary Continuation, ending on the
Termination Date), Executive will not, directly or indirectly, own, manage,
operate, control, render service to, or participate in the ownership,
management, operation or control of any Competitor anywhere in the United States
of America; provided, however, that Executive shall be entitled to own shares of
stock of any corporation having a class of equity securities actively traded on
a national securities exchange or on the Nasdaq Stock Market which represent, in
the aggregate, not more than 1% of such corporation’s fully-diluted shares.

(c) Non-solicitation of Employees. Executive covenants and agrees that during
the period commencing on the Effective Date and ending on the second
(2nd) anniversary of the Termination Date (the “Restricted Period”), Executive
will not, directly or indirectly, employ or solicit, or receive or accept the
performance of services by any then current officer, manager, employee or
independent contractor of the Company or any parent, subsidiary or other
affiliate of the Company (including, without limitation, HealthPocket), or in
any way interfere with the relationship between the Company or any parent,
subsidiary or other affiliate of the Company (including, without limitation,
HealthPocket), on the one hand, and any such officer, manager, employee or
independent contractor, on the other hand.

(d) Non-solicitation of Customers and Vendors. Executive covenants and agrees
that during the Restricted Period, Executive will not, directly or indirectly,
induce, or attempt to induce, any customer, salesperson, distributor, supplier,
vendor, manufacturer, representative, agent, jobber, licensee or other person
transacting business with the Company or any parent, subsidiary or other
affiliate of the Company (including, without limitation, HealthPocket)
(collectively the “Customers” and “Vendors”) to reduce or cease doing business
with the Company or any such parent, subsidiary or other affiliate of the
Company (including, without limitation, HealthPocket), or in any way to
interfere with the relationship between any such Customer or Vendor, on the one
hand, and the Company or any parent, subsidiary or other affiliate of the
Company (including, without limitation, HealthPocket), on the other hand.

 

11



--------------------------------------------------------------------------------

(e) Representations and Covenants by Executive. Executive represents and
warrants that: (i) Executive’s execution, delivery and performance of this
Agreement do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which Executive is bound; (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity (other than the
Company) and Executive is not subject to any other agreement that would prevent
Executive from performing Executive’s duties for the Company or otherwise
complying with this Agreement; (iii) Executive is not subject to or in breach of
any nondisclosure agreement, including any agreement concerning trade secrets or
confidential information owned by any other party; and (iv) upon the execution
and delivery of this Agreement by the Company, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.

(f) Nondisclosure of Confidential Information. Executive hereby acknowledges and
represents that Executive has consulted with independent legal counsel regarding
Executive’s rights and obligations under this Agreement and that Executive fully
understands the terms and conditions contained herein and Executive agrees that
Executive will not, directly or indirectly: (i) use, disclose, reverse engineer
or otherwise exploit for Executive’s own benefit or for the benefit of anyone
other than the Company the Confidential Information except as authorized by the
Company; (ii) during Executive’s employment with the Company, use, disclose, or
reverse engineer (x) any confidential information or trade secrets of any former
employer or third party, or (y) any works of authorship developed in whole or in
part by Executive during any former employment or for any other party, unless
authorized in writing by the former employer or third party; or (iii) upon
Executive’s resignation or termination (x) retain Confidential Information,
including any copies existing in any form (including electronic form), that are
in Executive’s possession or control, or (y) destroy, delete or alter the
Confidential Information without the Company’s consent. Notwithstanding the
foregoing, Executive may use the Confidential Information in the course of
performing Executive’s duties on behalf of the Company or any parent, subsidiary
or other affiliate of the Company (including, without

 

12



--------------------------------------------------------------------------------

limitation, HealthPocket) as described hereunder, provided that such use is made
in good faith. Executive will immediately surrender possession of all
Confidential Information to Company upon any suspension or termination of
Executive’s employment with the Company for any reason.

(g) Inventions and Patents. Executive acknowledges that all (i) inventions,
innovations, improvements, developments, methods, designs, analysis, drawings,
reports, processes, novel concepts and all similar or related information
(whether or not patentable) that relate to the Company’s or any of its parents’,
subsidiaries’ or other affiliates’ (including, without limitation,
HealthPocket’s) actual or anticipated businesses, (ii) research and development
and (iii) existing or future products or services that are, to any extent,
conceived, developed or made by Executive while employed by the Company or any
parent, subsidiary or other affiliate of the Company (including, without
limitation, HealthPocket) (“Work Product”) belong to the Company or such parent,
subsidiary or other affiliate. Executive shall promptly disclose such Work
Product to the Company and perform all actions reasonably necessary or requested
by the Company (whether during or after the Term) to establish and confirm such
ownership (including, without limitation, executing assignments, consents,
powers of attorney and other instruments). This paragraph shall be construed in
accordance with and subject to the provisions of Section 2870 of the California
Labor Code (a copy of which is attached as Exhibit B hereto) relating to
inventions made by Executive, and accordingly this Agreement is not intended and
shall not be interpreted to assign to or vest in the Company any of Executive’s
rights in any inventions other than those described in Section 2870 of the
California Labor Code.

(h) Miscellaneous.

(i) Executive acknowledges that (x) Executive’s position is a position of trust
and responsibility with access to Confidential Information of the Company,
(y) the Confidential Information, and the relationship between the Company and
each of its employees, Customers and Vendors, are valuable assets of the Company
and may not be converted to Executive’s own use and (z) the restrictions
contained in this Section 5 are reasonable and necessary to protect the
legitimate business interests of the Company and will not impair or infringe
upon Executive’s right to work or earn a living after Executive’s employment
with the Company ends.

 

13



--------------------------------------------------------------------------------

(ii) Each of the foregoing obligations shall be enforceable independent of any
other obligation, and the existence of any claim or cause of action that
Executive may have against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
these obligations.

(iii) Executive acknowledges that monetary damages will not be an adequate
remedy for the Company in the event of a breach of this Agreement and that it
would be impossible for the Company to measure damages in the event of such a
breach. Therefore, Executive agrees that, in addition to other rights that the
Company may have at law or equity, the Company is entitled, without posting
bond, to seek an injunction preventing Executive from any breach of this
Agreement.

(iv) In the event of a breach or violation by Executive during the Restricted
Period of any restriction in Section 5(c) or (d) of this Agreement, the
Restricted Period shall be tolled until such breach or violation has been cured.

(v) The parties intend to provide the Company with the maximum protection
possible with respect to its Customers and Vendors. The parties, however, do not
intend to include a provision that contravenes the public policy of any state.
Therefore, if any provision of this Section 5 is unlawful, against public policy
or otherwise declared void, such provision shall not be deemed part of this
Agreement, which otherwise shall remain in full force and effect. If, at the
time of enforcement of this Agreement, a court or other tribunal holds that the
duration, scope or area restriction stated herein is unreasonable under the
circumstances then existing, the parties agree that the court or other tribunal
may enforce the restrictions to the extent deemed reasonable.

(vi) Executive hereby agrees that prior to accepting employment with any other
person or entity during the Term or during the Restricted Period following the
Termination Date, Executive will provide such prospective employer with written
notice of the existence of this Agreement and the provisions of this Section 5
of this Agreement, with a copy of such notice delivered simultaneously to the
Company in accordance with Section 10 of this Agreement.

 

14



--------------------------------------------------------------------------------

(vii) Notwithstanding any provision of this Agreement, the obligations and
commitments of this Section 5 shall survive and continue in full force and
effect in accordance with their terms notwithstanding any termination of
Executive’s employment for any reason or termination of this Agreement for any
reason.

Section 6. Withholding. The Company shall have the right to withhold from any
amount payable hereunder any employee Federal, state and local taxes in order
for the Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

Section 7. Expenses. In the event of any legal action to enforce Executive’s or
the Company’s rights under this Agreement, each party will be responsible for
that party’s attorneys’ fees, expenses and disbursements.

Section 8. Assignment. This Agreement is binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
Executive shall not assign or transfer any rights or obligations hereunder. The
Company shall have the right to assign or transfer any rights or obligations
hereunder only to (a) a successor entity in the event of a merger,
consolidation, or transfer or sale of all or substantially all the assets of the
Company or (b) a parent, subsidiary or other affiliate of the Company
(including, without limitation, HealthPocket). Any purported assignment, other
than as provided above, shall be null and void.

Section 9. Indemnification. The Company shall indemnify Executive for any act or
omission done or not done in performance of Executive’s duties hereunder in
accordance with the Company’s constituent documents to the extent provided for
any other officer or manager of the Company. The Company’s obligations under
this Section 9 shall survive any termination of this Agreement or Executive’s
employment hereunder.

 

15



--------------------------------------------------------------------------------

Section 10. Notices. All notices, requests, consents and other communications
required or permitted to be given hereunder, shall be in writing and shall be
delivered personally or sent by prepaid telegram, telex, facsimile transmission,
overnight courier or mailed, first class, postage prepaid by registered or
certified mail, as follows:

 

If to the Company:   

Health Insurance Innovations, Inc.

218 Bearss Ave, Suite 325

Tampa, Florida 33613

Attention: Michael A. Petrizzo, Jr., General Counsel

Telephone: (813) 397-1164

Facsimile: (877) 376-5832

E-mail: mpetrizzo@hiiquote.com

If to Executive:    To Executive’s address as reflected on the payroll records
of the Company

or such other address as either party shall designate by notice in writing to
the other in accordance herewith. Any such notice shall be deemed given when so
delivered personally, by telex, facsimile transmission or telegram, or if sent
by overnight courier, one day after delivery to such courier by the sender or if
mailed, five days after deposit by the sender in the U.S. mails.

Section 11. Entire Agreement. This Agreement shall constitute the entire
agreement between Executive and the Company concerning the subject matter
hereof. This Agreement supersedes and preempts any prior employment agreement or
other understandings, agreements or representations by or among the parties,
written or oral, that may have related to the subject matter hereof. No
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing, signed by Executive
and an authorized officer of the Company.

Section 12. Governing Law. This Agreement shall be subject to and governed by
the laws of the State of California, without giving effect to the principles of
conflicts of law under California law that would require or permit the
application of the laws of a jurisdiction other than the State of California and
irrespective of the fact that the parties now or at any time may be residents of
or engage in activities in a different state. Executive agrees that in the event
of any dispute or claim arising under this Agreement, jurisdiction and venue
shall be vested and proper, and Executive hereby consents to the jurisdiction of
any court sitting in San Francisco, California, including a federal district
court.

Section 13. Full Settlement. Executive acknowledges and agrees that, subject to
the payment by the Company of the benefits provided in this Agreement to
Executive, in no event

 

16



--------------------------------------------------------------------------------

will the Company or any parent, subsidiary or other affiliate of the Company
(including, without limitation, HealthPocket) be liable to Executive for damages
under any claim of breach of contract as a result of the termination of
Executive’s employment. In the event of any such termination, the Company shall
be liable only to provide to Executive, or Executive’s heirs or beneficiaries,
the benefits specified in this Agreement.

Section 14. Strict Compliance. Executive’s or the Company’s failure to insist
upon strict compliance with any provision of this Agreement or the failure to
assert any right Executive or the Company may have hereunder shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement. The waiver, whether express or implied, by either party of a
violation of any of the provisions of this Agreement shall not operate or be
construed as a waiver of any subsequent violation of any such provision.

Section 15. Creditor Status. No benefit or promise hereunder shall be secured by
any specific assets of the Company. Executive shall have only the rights of an
unsecured general creditor of the Company in seeking satisfaction of such
benefits or promises.

Section 16. Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall be construed accordingly. Any payments or
distributions to be made to Executive under this Agreement upon a separation
from service of amounts classified as “nonqualified deferred compensation” for
purposes of Section 409A, shall in no event be made or commence until six months
after such separation from service if Executive is determined to be a specified
Executive of a public company (all as determined under Section 409A). Each
payment of nonqualified deferred compensation under this Agreement shall be
treated as a separate payment for purposes of Section 409A. Any reimbursements
made pursuant to this Agreement shall be paid as soon as practicable but no
later than 90 days after Executive submits evidence of such expenses to the
Company (which payment date shall in no event be later than the last day of the
calendar incurred). The amount of such reimbursements paid and any in-kind
benefits the year following the calendar year in which the expense was provided
during any calendar year shall not affect the reimbursements paid or in-kind
benefits provided in any other calendar year, and the right to any such payments
and benefits shall not be subject to liquidation or exchange for another payment
or benefit.

 

17



--------------------------------------------------------------------------------

Section 17. Cooperation. Executive agrees to provide assistance to and cooperate
with the Company upon its reasonable request with respect to matters within the
scope of Executive’s duties and responsibilities during the Restricted Period.
During the Restricted Period, the Company shall, to the maximum extent
coordinate or cause any such request with Executive’s other commitments and
responsibilities to minimize the degree to which such request interferes with
such commitments and responsibilities. The Company agrees that it will reimburse
Executive for reasonable documented travel expenses (i.e., travel, meals and
lodging) that Executive may incur in providing assistance to the Company
hereunder.

Section 18. Non-disparagement. Executive agrees not to make any statements,
written or oral, while employed by the Company and thereafter, which would be
reasonably likely to disparage or damage the Company, its parents, subsidiaries
or other affiliates (including, without limitation, HealthPocket) or the
personal or professional reputation of any present or former employees, officers
or members of the managing or directorial boards or committees of the Company or
its parents, subsidiaries or other affiliates (including, without limitation,
HealthPocket). The Company agrees that it will instruct each of its officers and
members of its managing board not to make any disparaging communication
regarding Executive, and no director, officer or employee of the Company will be
authorized on the Company’s behalf to make any such disparaging communications
regarding Executive.

Section 19. Recoupment. If the Company or HealthPocket is required to prepare an
accounting restatement due to the material noncompliance of the Company or
HealthPocket, as a result of misconduct, with any financial reporting
requirement under the securities laws, and if the Executive knowingly or grossly
negligently engaged in the misconduct, or knowingly or grossly negligently
failed to prevent the misconduct, or if the Executive is one of the individuals
subject to automatic forfeiture under, Section 304 of the United States
Sarbanes-Oxley Act of 2002 (and not otherwise exempted), the Executive shall
reimburse the Company or HealthPocket, as applicable, the amount of any payment
in settlement of any earned or accrued during the twelve-month period following
the first public issuance or filing with the United

 

18



--------------------------------------------------------------------------------

States Securities and Exchange Commission (whichever first occurred) of the
financial document not in compliance with such financial reporting requirement.
Such payments shall be subject to repayment to or recoupment (clawback) by the
Company or HealthPocket in accordance with such policies and procedures as the
Company or HealthPocket may adopt from time to time, including policies and
procedures to implement applicable law (including, but not limited to,
Section 954 of the Dodd-Frank Act), stock market or exchange rules and
regulations or accounting or tax rules and regulations.

Section 20. Survival. Any provision of this Agreement that is expressly or by
implication intended to survive the termination of this Agreement shall survive
or remain in effect after the termination of this Agreement.

Section 21. Counterparts. This Agreement may be executed in two or more
counterparts, anyone of which need not contain the signature of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

[SIGNATURE PAGE FOLLOWS]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

HEALTH INSURANCE INNOVATIONS, INC. By:  

/s/ Michael W. Kosloske

  Michael W. Kosloske   Chairman, President and Chief Executive Officer
EXECUTIVE

/s/ Sheldon Wang

SHELDON WANG

(Singature Page to Employement Agreement - Wang)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF RELEASE

This RELEASE (“Release”) is granted effective as of the [—] day of [—] by
[—](the “Executive”) in favor of Health Insurance Innovations, Inc., a Delaware
corporation (the “Company”), and the other Released Parties (as defined below).
This is the Release referred to in the Employment Agreement, dated July 14,
2014, between the Company and the Executive (the “Employment Agreement”). The
Executive gives this Release in consideration of the Company’s promises and
covenants contained in the Employment Agreement, with respect to which this
Release is an integral part.

1. Release of the Company. The Executive, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Company, HealthPocket, Inc., a Delaware corporation
(“HealthPocket”), and their respective officers, directors, stockholders,
trustees, Executives, agents, parent corporations, subsidiaries, affiliates,
estates, successors, assigns and attorneys (the “Released Parties”), from any
and all claims, actions, causes of action, sums of money due, suits, debts,
liens, covenants, contracts, obligations, costs, expenses, damages, judgments,
agreements, promises, demands, claims for attorney’s fees and costs, or
liabilities whatsoever, in law or in equity, which the Executive ever had or now
has against the Released Parties, arising by reason of or in any way connected
with or which may be traced either directly or indirectly to the employment
relationship which existed between the Company or any of its parents,
subsidiaries, affiliates, or predecessors (including, without limitation,
HealthPocket) and the Executive, or the termination of that relationship, that
the Executive has, had or purports to have, from the beginning of time to the
date of this Release, whether known or unknown, that now exists, no matter how
remotely they may be related to the aforesaid employment relationship including
but not limited to claims for employment discrimination under federal or state
law, except as provided in Paragraph 2; claims arising under Title VII of the
Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the Americans With
Disabilities Act, 42 U.S.C. § 12101, et seq.; claims for statutory or common law
wrongful discharge, including any claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201, et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for wages or vacation pay; claims for benefits,
including any claims arising under the Executive



--------------------------------------------------------------------------------

Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and provided,
however, that nothing herein shall release the Company of its obligations to the
Executive under the Employment Agreement or any other contractual obligations
between the Company or its parents, subsidiaries or affiliates and the Executive
or any indemnification obligations to the Executive under the Company’s
constituent documents or federal, state or local law or otherwise. The Executive
hereby waives the rights or benefits of Section 1542 of the California Civil
Code which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

2. Release of Claims Under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, the Executive agrees that by executing
this Release, he has released and waived any and all claims he has or may have
as of the date of this Release for age discrimination under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. It is understood that
the Executive has been advised to consult with an attorney prior to executing
this Release; that he in fact has consulted a knowledgeable, competent attorney
regarding this Release; that he may, before executing this Release, consider
this Release for a period of 21 calendar days; and that the consideration he
receives for this Release is in addition to amounts to which he was already
entitled. It is further understood that this Release is not effective until the
expiration of seven days after his execution of this Release and that the
Executive may revoke this Release within seven days from the date of his
execution hereof.

The Executive agrees that he has carefully read this Release and is signing it
voluntarily. The Executive acknowledges that he has had 21 days from receipt of
this Release to review it prior to signing or that, if the Executive is signing
this Release prior to the expiration of such 21-day period, the Executive is
waiving his right to review the Release for such full 21-day period prior to
signing it. The Executive has the right to revoke this Release within seven days
following the date of its execution by him. However, if the Executive revokes
this Release within such seven-day period, no severance benefit will be payable
to him under the Employment Agreement and he shall return to the Company any
such payment received prior to that date.



--------------------------------------------------------------------------------

THE EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT
CONSTITUTES A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE
COMPANY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. THE EXECUTIVE
ACKNOWLEDGES THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR
OTHER ADVISOR OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT
HE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE
COMPANY FROM ALL SUCH CLAIMS.

 

 

SHELDON WANG

 

Date:  

 



--------------------------------------------------------------------------------

EXHIBIT B

SECTION 2870 OF CALIFORNIA LABOR CODE

Section 2870 of the California Labor Code provides:

(a) Any provision in an employment agreement which provides that an employee
shall assign or offer to assign any of his or her rights in an invention to his
or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) Relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; (2) Result from any work performed by
the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SAR AGREEMENT



--------------------------------------------------------------------------------

HEALTH INSURANCE INNOVATIONS, INC.

LONG TERM INCENTIVE PLAN

Stock Appreciation Rights Award Agreement

You have been granted Stock Appreciation Rights (this “Award”) on the following
terms and subject to the provisions of Attachment A and the Long Term Incentive
Plan (the “Plan”) of Health Insurance Innovations, Inc. (the “Company”). Unless
defined in this Award Agreement (including Attachment A, this “Agreement”),
capitalized terms will have the meanings assigned to them in the Plan. In the
event of a conflict among the provisions of the Plan, this Agreement and any
descriptive materials provided to you, the provisions of the Plan will prevail.

 

Participant   Sheldon Wang Number of Stock Appreciation Rights   10,000 (each a
“SAR”) Exercise Price per SAR   $[closing price on Closing Date] Grant Date  
July 14, 2014 Expiration Date   July 14, 2021, subject to earlier termination
under Section 2(d)(iii) of Attachment A.

Vesting Schedule

(subject to Section 2(c) and Section 2(d) of Attachment A)

 

Vesting  

Subject to Section 2(c) and Section 2(d) of Attachment A, the SARs shall vest
and become non-forfeitable in four tranches, on the following dates in the
following amounts:

 

July 14, 2015: 2,000

July 14, 2016: 2,000

July 14, 2017: 2,000

July 14, 2018: 4,000



--------------------------------------------------------------------------------

Attachment A

Stock Appreciation Rights Award Agreement

Terms and Conditions

Grant to: Sheldon Wang

Section 1. Grant of Stock Appreciation Rights. Subject to the terms and
conditions of the Plan and this Agreement, the Company hereby grants this Award
to the Participant on the Grant Date on the terms set forth on the cover page of
this Agreement, as more fully described in this Attachment A. This Award is
granted under the Plan, which is incorporated herein by this reference and made
a part of this Agreement.

Section 2. Terms of SAR.

(a) Generally. Subject to the terms and conditions of this Agreement and the
Plan, each SAR constitutes an unfunded and unsecured promise of the Company to
deliver to Participant, at the time such SAR is validly exercised, an amount,
payable in the form of Shares, equal to the excess of (i) the Fair Market Value
of one Share on the date of exercise, over (ii) the Exercise Price per SAR set
forth on the cover page of this Agreement (the “Spread”).

(b) Exercisability. Subject to the terms and conditions of this Agreement and
the Plan, a SAR may be exercised only after if it has vested and become
exercisable under Section 2(c) or Section 2(d)(ii), and only before it has
expired or been terminated under Section 2(d)(i) or Section 2(d)(iii).

(c) Vesting, Generally.

(i) Subject to Section 2(d), the SARs shall vest and become exercisable in
accordance with the Vesting Schedule set forth on the cover page of this
Agreement.

(ii) If the Participant holds unvested SARs at the time a Change in Control
occurs, the SARs shall become 100% vested, non-forfeitable and exercisable, and
all restrictions thereon shall lapse, on the date of the Change in Control
immediately prior to the consummation thereof.

 

A-1



--------------------------------------------------------------------------------

(d) Accelerated Vesting; Termination.

(i) Except as otherwise provided in this Section 2(d), all of the SARs shall
terminate at 5:00 p.m., Eastern time, on the Expiration Date set forth on the
cover page of this Agreement, unless earlier terminated under subsection (iii)
below.

(ii) In the event of the Participant’s Termination of Service at any time due to
Termination Upon Death, Termination For Disability, Termination Without Cause or
Resignation For Good Reason, the following number of unvested SARs, shall become
vested and exercisable, and all restrictions thereon shall lapse, on the
Termination Date as follows:

(A) 7,000 SARs if Participant’s Termination of Service due to Termination Upon
Death, Termination For Disability, Termination Without Cause or Resignation For
Good Reason occurs prior to July 14, 2015;

(B) 6,500 SARs if Participant’s Termination of Service due to Termination Upon
Death, Termination For Disability, Termination Without Cause or Resignation For
Good Reason occurs prior to July 14, 2016; and

(C) 6,000 SARs if Participant’s Termination of Service due to Termination Upon
Death, Termination For Disability, Termination Without Cause or Resignation For
Good Reason occurs prior to July 14, 2017.

All other SARs that have previously vested and become exercisable prior to the
Termination Date shall continue to be vested and exercisable. All SARs that have
not either previously vested and become exercisable or vested and become
exercisable pursuant to this clause (d)(ii) shall terminate simultaneously with
the Termination of Service on the Termination Date and shall automatically be
forfeited to the Company without consideration. For purposes of this Agreement,
Cause, Disability, Termination Upon Death, Termination For Disability,
Termination Without Cause, Resignation For Good Reason and Termination Date
shall have the respective meanings set forth in the Employment Agreement, dated
as of July 14, 2014, by and between the Participant and the Company.

 

A-2



--------------------------------------------------------------------------------

(iii) In the event of the Participant’s Termination of Service at any time under
circumstances not described in Section 2(d)(ii), all of the SARs shall terminate
simultaneously with the Termination of Service on the Termination Date,
including to the extent that the SARs are otherwise vested and exercisable as of
the Termination Date, and shall automatically be forfeited to the Company
without consideration, and, if otherwise vested and exercisable, shall cease to
be exercisable.

For clarity, in no event shall any SAR be exercisable after the Expiration Date
set forth on the cover page of this Agreement.

(e) Transferability. The SARs, and the Participant’s rights under this
Agreement, shall not be assigned, sold, transferred or otherwise be subject to
alienation by the Participant, other than by will or the law of descent and
distribution, and any purported assignment, sale, transfer or other alienation
not permitted hereunder shall be void. During the Participant’s lifetime, the
SARs shall be exercisable only by the Participant.

Section 3. Exercise.

(a) When to Exercise. Except as otherwise provided in the Plan or this
Agreement, the Participant (or in the case of exercise after the Participant’s
death or incapacity, the Participant’s guardian, legal representative, heir or
legatee, as the case may be) may exercise his or her SARs that are then
exercisable under Section 2, in whole or in part, by following the procedures
set forth in this Section 3. If partially exercised, the Participant (or in the
case of exercise after the Participant’s death or incapacity, the Participant’s
guardian, legal representative, heir or legatee, as the case may be) may
thereafter exercise the remaining unexercised portion of the SARs, to the extent
that they are then exercisable under Section 2, by following the procedures set
forth in this Section 3.

(b) Election to Exercise. To exercise the SARs, the Participant (or in the case
of exercise after the Participant’s death or incapacity, the Participant’s
guardian, legal representative, heir or legatee, as the case may be) must
deliver to the Secretary of the Company (or his or her designee) a written
notice (or notice through another previously approved method, which could
include a web-based or e-mail system) which sets forth the number of SARs being

 

A-3



--------------------------------------------------------------------------------

exercised, together with any additional documents as the Company may require.
Each such notice must satisfy whatever then-current procedures apply to the SARs
and must contain such representations, warranties and covenants as the Company
requires. If someone other than the Participant exercises the SARs, then such
person must submit documentation reasonably acceptable to the Company verifying
that such person has the legal right to exercise the SARs.

(c) Date of Exercise. The SARs shall be deemed to be exercised on the business
day that the Company receives a fully executed and completed exercise notice. If
an exercise notice is received on a day that is not a business day, or is
received after 5:00 p.m., Eastern time, on a business day, then the SARs shall
be deemed to be exercised on the first business day immediately following the
day such notice is received by the Company.

(d) Settlement. Upon a valid exercise of SARs, the Participant shall be entitled
to receive that number of Shares determined by dividing (i) (1) the total number
of SARs then being exercised, multiplied by (2) the Spread on the date of
exercise, by (ii) the Fair Market Value of one Share on the date of exercise.

(e) Fractional Shares. No fractional Shares shall be issued upon exercise of
SARs, and if the number of Shares otherwise issuable under Section 3(d) upon an
exercise of SARs includes a fraction of a Share, then upon such exercise the
Participant shall be entitled to receive (i) the number of Shares determined
under Section 3(d), rounded down to the nearest whole Share, plus (ii) an amount
of cash equal to the Fair Market Value of one Share on the date of exercise,
multiplied by such fraction of a Share.

(f) Withholding Requirements. The delivery of Shares upon settlement of SARs is
conditioned on the Participant making arrangements satisfactory to the Company
to enable the Company to satisfy all tax (or other governmental obligation)
withholding requirements. In the event that there is any such withholding
requirement upon an exercise of SARs, the Committee may, in its sole discretion
and pursuant to such procedures as the Committee may require, permit the
Participant to satisfy any such withholding requirement by having the Company
withhold from the number of Shares otherwise issuable to the Participant upon
such exercise a number of Shares having an aggregate Fair Market Value equal to
the minimum amount required to be withheld. If the Committee permits the
Participant to satisfy any such withholding requirement

 

A-4



--------------------------------------------------------------------------------

pursuant to the preceding sentence, the Company shall remit to the Internal
Revenue Service and appropriate state and local revenue agencies, for the credit
of the Participant, an amount of cash withholding equal to the Fair Market Value
of the Shares withheld by the Company as provided above.

(g) Compliance with Law and Regulations. The SARs, their exercise and the
obligation of the Company to issue Shares in settlement thereof are subject to
all applicable federal and state laws, rules and regulations, including
securities laws, to approvals by any government or regulatory agency as may be
required, and to the rules, regulations and other requirements of the stock
market or exchange upon which the Shares are then quoted, traded or listed. The
Participant may not exercise a SAR if such exercise would violate any securities
laws or other applicable law, rule, regulation or requirement.

Section 4. No Rights of Stockholder. A holder of a SAR, as such, shall not be
entitled to vote or receive dividends or be deemed the holder of the Shares
underlying the SAR for any purpose, nor shall anything contained in this
Agreement be construed to confer upon the holder of a SAR, as such, any of the
rights or obligations of a stockholder of the Company, unless and until Shares
are actually issued to and held of record by such holder upon settlement of the
SARs following valid exercise thereof.

Section 5. Change in Control. Without limiting the Committee’s power under the
Plan, upon the occurrence of a Change in Control, the Committee is authorized
(but not obligated) to make adjustments to the terms and conditions of the SARs
without the need for the consent of the Participant, including, without
limitation, the following (or any combination thereof):

(a) The Committee may provide for the continuation or assumption of the SARs and
this Agreement by the acquiring or successor entity (or parent thereof),
including the Company if it is the surviving entity, or for the substitution of
the SARs and this Agreement with a substitute award with terms comparable to the
SARs and this Agreement (in each case with appropriate adjustments as to the
Exercise Price and the number and type of Shares (or other securities)
underlying the Award or substitute award). The determination of such appropriate
adjustments and comparability shall be made by the Committee.

 

A-5



--------------------------------------------------------------------------------

(b) The Committee may provide for the cancellation of all or any portion of the
SARs for their Intrinsic Value (payable in the form of cash, stock, securities,
other property or any combination thereof) based upon the price per Share
received or to be received by other stockholders of the Company in the Change in
Control transaction. If at the time of a Change in Control such Intrinsic Value
is equal to or less than zero (i.e., the Exercise Price of the SARs equals or
exceeds the price per Share received or to be received by other stockholders of
the Company in the Change in Control transaction), then the Committee may
provide for the cancellation of the SARs without the payment of any
consideration therefor.

Section 6. Miscellaneous Provisions.

(a) Notices. All notices, requests and other communications under this Agreement
(other than a notice of exercise, which shall be provided in accordance with
Section 3) shall be in writing and shall be delivered in person (by courier or
otherwise), mailed by certified or registered mail, return receipt requested, or
sent by facsimile transmission, as follows:

if to the Company, to:

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Michael W. Kosloske

Telecopy: (877) 376-5832

with a copy to (which shall not constitute notice hereunder):

Health Insurance Innovations, Inc.

15438 N. Florida Avenue, Suite 201

Tampa, Florida, 33613

Attention: Michael A. Petrizzo

Telecopy: (877) 376-5832

if to the Participant, to the address that the Participant most recently
provided to the Company,

 

A-6



--------------------------------------------------------------------------------

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed received on the next succeeding business day in
the place of receipt.

(b) Entire Agreement. This Agreement, the Plan and any other agreements referred
to herein and therein and any attachments referred to herein or therein,
constitute the entire agreement and understanding between the parties in respect
of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.

(c) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Participant, except that the Committee may amend or modify this
Agreement without the Participant’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(d) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Participant and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on anyone
other than the Company and the Participant, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(e) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

A-7



--------------------------------------------------------------------------------

(f) Plan. The Participant acknowledges and understands that material definitions
and provisions concerning this Award and the Participant’s rights and
obligations with respect thereto are set forth in the Plan. The Participant has
read carefully, and understands, the provisions of the Plan.

(g) Governing Law. The Agreement shall be governed by the laws of the State of
Florida, without application of the conflicts of law principles thereof.

(h) No Right to Continued Service. The granting of the Award evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the service of the Participant and shall not lessen or affect the right
that the Company or any Affiliate may have to terminate the service of such
Participant.

(i) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

HEALTH INSURANCE INNOVATIONS, INC. By:  

 

  Name: Michael W. Kosloske   Title: Chairman, President and Chief Executive
Officer PARTICIPANT

 

SHELDON WANG

 

A-8